Case 2:18-cv-03007-JS-AKT Document 324 Filed 03/31/21 Page 1 of 3 PageID #: 2746




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
  JOSEPH JACKSON,

                                     Plaintiff,

                    -against-


  NASSAU COUNTY; THE INCORPORATED
  VILLAGE OF FREEPORT; DETECTIVE ROBERT
  DEMPSEY; DETECTIVE GARY                                                  ORDER
  ABBONDANDELO; DETECTIVE JOHN M.                                        ON MOTIONS
  HOLLAND; DETECTIVE MICHAEL HERTS;
  DETECTIVE MARTIN ALGER; POLICE OFFICER                             CV 18-3007 (JS) (AKT)
  ROBERT MELENDEZ; DETECTIVE WALTER
  SWENSON; DETECTIVE ANTHONY KOSIER;
  DETECTIVE SERGEANT DAN SEVERIN; DORA
  MULLEN, AS THE ADMINISTRATOR OF THE
  ESTATE OF JERL MULLEN; JANE DOE, AS THE
  ADMINISTRATOR OF THE ESTATE OF ARTHUR
  ZIMMER, and JOHN and JANE DOE 1 through 20,

                                      Defendants.
 ---------------------------------------------------------------X
 A. KATHLEEN TOMLINSON, Magistrate Judge:

         When the Court last met with counsel in the early phase of the pandemic, there was a

 lengthy discussion about the filing of a second amended complaint and defendants’ subsequent

 anticipated motion to dismiss. See Civil Conference Minute Order (“CCMO”) at DE 270. The

 Court set a schedule by which the amended pleading and motion to dismiss were to be filed and,

 in the interim, permitted “limited discovery to proceed, with the exception of depositions.” Id.

 at 2. All depositions were stayed until further order of the Court. Id. The Court also set a

 deadline for the parties to raise any related discovery disputes by way of letter motion and noted

 that failure to file by that deadline would be deemed a waiver of the right to make such motions.
Case 2:18-cv-03007-JS-AKT Document 324 Filed 03/31/21 Page 2 of 3 PageID #: 2747




 Id. at 3. Thereafter, the parties filed multiple several discovery motions. The Court now

 addresses three of those motions. The remaining motions will be addressed in a separate Order.

 I.     Motion for an Extension of Time by the Village of Freeport Defendants [DE 274]

        Defendants Incorporated Village of Freeport, the Village of Freeport Police Department

 and individual employees of the Village (“Village Defendants”) filed a motion seeking to extend

 the deadline to respond to Plaintiff’s discovery demands in light of impediments caused by the

 COVID-19 pandemic and the inability of counsel for the Village Defendants to “meet with or

 obtain information from” his clients because Village Hall was closed. DE 274. Plaintiff

 opposed the request arguing that the Village Defendants’ failed to meet and confer in accordance

 with Local Rule 37.3 prior to filing their motion and that an extension of the deadline to respond

 to discovery demands would detrimentally impact the remainder of the discovery schedule,

 namely, Plaintiff’s ability to timely file a Local Rule 37.1 motion. DE 275.

        The Village Defendants’ motion is GRANTED nunc pro tunc. To the extent that the

 discovery responses were produced after the April 6, 2020 deadline for the parties to seek

 judicial intervention on related discovery disputes, the Plaintiff is permitted to file a motion in

 compliance with Local Rule 37.1 for any disputes that arose from the Village Defendants’

 discovery responses. This motion must be filed by April 30, 2021 and any opposition to the

 motion must be filed by May 10, 2021.

 II.    Plaintiff’s Motion to Lift the Partial Stay [DE 320]

        Plaintiff filed a motion requesting to lift the partial stay on depositions in this case.

 DE 320. Both the County Defendants [DE 321] and Village Defendants [DE 322] oppose the

 motion. Having considered the parties’ submissions and the procedural posture of this action,

 along with the applicable case law, Plaintiff’s motion is DENIED. Depositions will be held in



                                                   2
Case 2:18-cv-03007-JS-AKT Document 324 Filed 03/31/21 Page 3 of 3 PageID #: 2748




 abeyance pending Judge Seybert’s resolution of the Defendants’ motions to dismiss. The Court

 acknowledges that there may be a legitimate concern regarding the statute of limitations running

 on the Plaintiff’s claims under 42 U.S.C § 1983. However, the parties may alternatively enter

 into a Stipulation tolling the statute of limitations from the date the stay was implemented to

 resolve these concerns. If so, the Stipulation should be filed by April 30, 2021.

 III.   County Defendants’ Motion to “So Order” a Subpoena [DE 316]

        The County Defendants filed a motion requesting that the Court “so order” a subpoena

 seeking the Plaintiff’s medical records and disciplinary records from the Fishkill Correctional

 Facility from May 22, 2008 through May 22, 2018. DE 316. The Court previously agreed to “so

 order” the subpoena. However, in light of the passage of time since the filing of the motion, the

 dates on the subpoena are no longer timely and must be amended. Therefore, the County

 Defendants’ motion is GRANTED, but counsel should promptly file a revised subpoena which

 the Court will address expeditiously.


                                                       SO ORDERED.



 Dated: Central Islip, New York
        March 31, 2021                                 /s/ A. Kathleen Tomlinson
                                                       A. KATHLEEN TOMLINSON
                                                       United States Magistrate Judge




                                                  3
